Order of Supreme Court and judgment of Buffalo City Court reversed on the law and facts and a new trial granted in the interests of justice, with costs to the appellant to abide the event. All of the facts, circumstances, and surrounding conditions then may be developed and submitted to the Trial Judge. All concur. (Appeal from an order of Brie Special Term affirming a judgment of Buffalo City Court, dismissing plaintiff’s complaint in an automobile negligence action.) Present —Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ.